Citation Nr: 0735415	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and family



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran was missing from November 1944 to January 1945; 
served as a recognized guerilla from January 1945 to January 
1946; and served in the Regular Philippine Army from January 
1946 to February 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, that denied the benefits sought 
on appeal.  In June 2005, the appellant testified at a travel 
board hearing held at the RO.


FINDINGS OF FACT

1.  Many years after service, the veteran developed a 
cardiovascular collapse from which he died in November 2002.  
This condition was not caused by any incident of service.

2.  At the time of the veteran's death, service connection 
was not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2003 and a rating 
decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2004 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in November 2002.  The certificate of death 
provides that the immediate cause of death was cardiovascular 
collapse due to or as a consequence of aortic dissection Type 
A.  No other causes were identified.  At the time of his 
death, the veteran was not service-connected for any 
disability.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The service medical records consist of a January 1946 
discharge examination report which shows a normal 
cardiovascular system.

A private medical certificate shows that in May 1993 the 
veteran was hospitalized for prostate and inguinal hernia 
surgery.  In a January 2001 medical statement, a physician 
noted that he had been treating the veteran for hypertension 
and arthritis since June 1997.  However, none of the 
conditions for which he was treated have been related to his 
death.  In addition, none of the private medical evidence 
relates that the veteran's cardiovascular condition began in 
service, or in any way links his condition to his service or 
to any disease, injury, or event in service.
In June 2005, the appellant testified that the veteran did 
not suffer any injuries or diseases in service.  She 
indicated that his heart problems began around the time of 
his death.

The Board recognizes the appellant's assertion that her 
spouse's death was a result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
appellant is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, her own 
assertions do not constitute competent medical evidence that 
her spouse's death was related to his service.

The medical evidence of record does not show that the 
cardiovascular collapse that caused the veteran's death or 
any cardiovascular condition was incurred in or aggravated by 
service or manifested to a compensable degree within one year 
following the veteran's separation from service.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the veteran's cause of death is denied.


ORDER

Service connection for the veteran's cause of death is 
denied.

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


